Campbell, C. J.,
delivered the opinion of the court.
We cannot discover in the charter of the city of Vicksburg any authority for an appropriation of money to defray the expenses of persons representing the city in an effort to procure from Congress aid to restore to the city its harbor, which has been “ almost totally destroyed ” by the course of the Mississippi River. The charter was passed on the assumption of the existence of conditions which made it proper for the city to have a wharf and harbor master, and define his duties, and power is conferred on the city “to erect, repair, and regulate public wharves and docks and fix the rates of wharfage thereat,” etc., but there is no countenance for the proposition that the city may incur expense, to be met by taxation, for the purpose of creating a harbor or improving it by obtaining an increased supply of water. The power conferred by the charter looks to the utilization by the city of its position as situated on a navigable river, and does not embrace the idea of creating a harbor by an adequate expenditure, even if the result was assured. It will hardly be contended that the city could incur a valid debt of millions of dollars to divert the Yazoo River or otherwise to bring an ample supply of water to the former bed of the Mississippi River, if it was demonstrable that the desired end would be attained, and, surely, if expenditure cannot lawfully be made directly for the object, it cannot be lawful to expend money to induce Congress or any other body to do what the city may not do.
The expenditure proposed to be made, and which was enjoined by this bill, was an unauthorized and unlawful one, and the demurrer to the bill should have been overruled.

The decree sustaining the demurrer is reversed and the demurrer is overruled, and the cause remanded with leave to the defendants to answer in thirty days after the mandate herein shall reach the office of the cleric of the court below. The injunction will be continued in force.